Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 03/08/2021 is acknowledged. Claims 1-39 have been canceled and claims 44, 45, 52, and 54-59 have been withdrawn. Claims 40-43, 46-51, and 53 are under examination in the instant office action. 
It is noted that the status of withdrawn claims 44, 45, 52, and 54-59 are incorrectly stated as “(Previously amended)”, “(Previously presented), and “(currently amended)”. It should be corrected as “(Withdrawn)”.  

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/08/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objection of claims 47 and 49 and 35 U.S.C. 112(a) rejection of claims 40-43, 46-51, and 53 from the previous Office Action. The following rejections and/or objections 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40, 41, 47-51, and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1) in view of Lichtenberg et al. (US 2005/0089496 A1) and Nielsen et al. (US 2013/0177518 A1).
Ridden et al. teach a method of treating a fungal infection including pulmonary disease such as aspergillus infections, skin infection, etc., comprising local application, including spraying a composition into a lung (pulmonary), comprising a polymer of polyhexamethylene biguanide such as PHMG and an antifungal agent (entire reference, especially abstract, page 3, line 4-7, line 16-21, page 4, line 9-11, page 10, line 16 and 20, page 11, line 8-12 and line 24 through page 12, line 10, page 31, line 14-18, and table A and B).
Ridden et al. do not teach a mixture of PHMG and an alkyl and/or dialkyl oxyethylene methyl ammonium salt such as N,N-didecyl-N-methyl-poly(oxyethyl) ammonium propionate in claims 48 and49.
This deficiency is cured by Lichtenberg et al. who teach didecylmethyl poly(oxyethyl) ammonium propionate (Bardap 26) being effective hand disinfectant for  Aspergillus (entire reference, especially abstract, paragraph 17, 18, 26, and 49, and 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the method taught in Ridden et al. and add Bardap-26 taught by Lichtenberg et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose based on Ridden et al., Lichtenberg et al., Nielsen et al.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. See MPEP 2144.06	
	
Response to Applicants’ arguments:
Applicants argue that Ridden et al. teach topical composition for lung infections comprising antifungal agents and do not teach treating Aspergillus with Bardap 26; Lichtenberg et al. teach disinfectants for surface with Bardap 26 effectively reducing Aspergillus in the presence of alkanolamine according to comparative example 1 and example 3; and thus there is no expectation of success of treating Aspergillus with Bardap 26 without alkanolamine based on the teachings of Lichtenberg et al. while Lichtenberg et al. and Nielsen et al. not analogous art and thus can’t be combined.
However, this argument is not deemed persuasive. 
The transitional phrase of the composition utilized in the claimed method is “comprising” which is inclusive or open-ended and does not exclude additional, 
PHMG is known for treating fungal infections including pulmonary disease such as aspergillus infections, skin infection, etc., according to Ridden et al.; both PHMG and Bardap-26 being equivalent and synergistic biocidal compounds for human hygiene biocidal product (paragraph 14 and 25) according to Nielsen et al.; and Bardap 26 is known for effective reduction of Aspergillus (together with alkanolamine) according to Lichtenberg et al.; thus it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to expect both PHMG and Bardap-26 have the same and synergistic effect in treating an aspergillus fungal infections and thus to modify the method taught in Ridden et al. and add Bardap-26 taught by Lichtenberg et al. comprising PHMG with expectation of success. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  
With regard to Lichtenberg et al. and Nielsen et al. not being analogous art, the same field of endeavor of Lichtenberg et al. and Nielsen et al. is biocidal compounds. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 42, 43, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1), as applied to claims 40, 41, 47-51, and 53, and further in view of Kousha et al. (Pulmonary aspergillosis: a clinical review: https://err.ersjournals.com/content/errev/20/121/156.full.pdf).
The teachings of Ridden et al. are discussed above and applied in the same manner.
Ridden et al. do not specify the aspergillosis being invasive pulmonary aspergillosis and being acute invasive aspergillosis of human or animal having an immunodeficiency.
This deficiency is cured by Kousha et al. who teach aspergillosis including invasive pulmonary aspergillosis occurs primarily in patients with severe immunodeficiency (entire reference, especially abstract and figure 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Ridden et al. and Kousha et al. to specify the aspergillosis in the method taught by Ridden et al. being invasive pulmonary aspergillosis and being acute invasive aspergillosis of human or animal having an immunodeficiency. Aspergillosis including invasive pulmonary aspergillosis occurs primarily in patients with severe immunodeficiency was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been known in the prior art. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612